Citation Nr: 0001028	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-22 348	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from an August 
25, 1999, rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) which resulted in the award 
of past-due benefits to the veteran.

By separate letters dated November 4, 1999, the RO notified 
the veteran and the attorney of the payment of past-due 
benefits and the referral of the file to the Board of 
Veterans' Appeals (Board) for a decision concerning the 
attorney's eligibility for payment of a fee for services from 
the 20 percent of past-due withheld by the RO.  They were 
given 30 days within which to submit evidence or argument to 
the Board concerning the payment of attorney fees.  By a 
letter to the Board dated November 23, 1999, the attorney 
submitted a statement of services rendered indicating a total 
time expended of 7.1 hours, at an hourly rate of $125.00, for 
a total fee of $873.50.  No response has been received from 
the veteran.


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD) or entitlement to service 
connection for post-traumatic spondyloarthrosis of the 
cervical spine. 

2.  Past-due benefits were awarded to the veteran on the 
basis of an August 25, 1999, rating decision which awarded an 
increased rating of 100 percent for PTSD, and granted service 
connection for post-traumatic spondyloarthrosis of the 
cervical spine and awarded a rating of 10 percent.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to service connection for a cervical spine 
disorder and an increased rating for PTSD have not been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In August 1991, the veteran and attorney, M.S., entered a fee 
agreement which provided for payment of a fee not to exceed 
20 percent of any past-due benefits awarded on the basis of 
the veteran's claim.

In an August 25, 1999, rating decision, the RO granted 
service connection for post-traumatic spondyloarthrosis of 
the cervical spine and awarded a rating of 10 percent.  In 
the same rating decision, the RO awarded an increased rating 
of 100 for PTSD.  The Board has rendered no final decision on 
the issues decided in the RO's June 29, 1999, rating 
decision.  The Board's March 1997 remand of such matters to 
the RO does not constitute a final Board decision.  See In 
the Matter of the Fee Agreement of Stanley, 9 Vet. App. 203, 
206-08 (1996); see also 38 C.F.R. § 20.110(b) (1999) ("A 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board.").

As no final decision has been promulgated by the Board with 
respect to the issues of entitlement to service connection 
for spondyloarthrosis of the cervical spine and an increased 
rating for PTSD, the Board concludes that the attorney is not 
eligible for the payment of attorney fees from past-due 
benefits awarded as a result of the RO's August 25, 1999, 
rating decision.  Therefore, the RO will not pay to the 
attorney the amount of the past-due benefits withheld pending 
this decision.  The attorney is ordered to refund to the 
veteran any moneys paid by him for the attorney's 
representation before VA concerning the issues decided in the 
RO's August 25, 1999, rating decision.  As a reduction in the 
fee is ordered, the attorney must credit the account of the 
claimant with the amount of the reduction and refund any 
excess payment on the account to the claimant not later than 
the expiration of the time within which the ruling may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 C.F.R. § 20.609(i).  Failure to do so may result 
in proceedings under 38 C.F.R. § 14.633 to terminate the 
attorney's right to practice before VA and the Board and/or 
prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issues of 
entitlement to service connection for spondyloarthrosis of 
the cervical spine and an increased rating for PTSD.  The fee 
is reduced to $0.  The amount in excess of $0 received by the 
attorney for fees for service before VA is to be refunded to 
the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


